Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Miracle Mile Community Mental Health Center,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-239
Decision No. CR2390

Date: June 27, 2011

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services (CMS) to
revoke the Medicare billing privileges of Petitioner, Miracle Mile Community Mental
Health Center. Considering Petitioner has not come forward with any treatment records
to show that it was actively providing screening for patients being considered for
admission to state mental facilities, I find Petitioner was not providing a required core
service of a community mental health center (CMHC) necessary for its Medicare
provider enrollment.

I. Background

Petitioner is a CMHC in Miami, Florida. On March 19, 2010, SafeGuard Services (SGS)
conducted an on-site review on behalf of CMS at Petitioner’s facility. During the review,
Petitioner’s clinical director and Petitioner’s owner reportedly stated to the SGS
investigators that Petitioner was not providing children services but was planning to
provide such services once it was approved for Medicaid. CMS Exs. 5-7; CMS Ex. 14.
Further, Petitioner was also unable to produce any evidence that it screened patients for
possible admission to state mental health facilities, either directly or through a contract
with another facility. CMS Ex. 7, at 3; CMS Ex. 14, at 2-3; CMS Ex. 5. Thereafter, SGS
recommended that First Coast Service Options (FCSO), a CMS contractor, revoke
Petitioner’s Medicare provider number. On April 21, 2010, FCSO sent a letter notifying
Petitioner that FCSO was revoking its Medicare provider number and billing privileges,
effective the date of the on-site review, with a two-year reenrollment bar. CMS Ex. 3.
The revocation letter notified Petitioner that the basis for the revocation was due to
noncompliance with regulations and standards as specified at 42 C.F.R.

§ 424.535(a)(1). The revocation letter specifically noted that Petitioner was not
providing outpatient specialized children services and screening for patients being
considered for admission to state mental health facilities. Jd. The revocation letter also
informed Petitioner that it could request a reconsideration decision by sending the request
to CMS at an address in Baltimore, Maryland. CMS Ex. 3, at 2.

Petitioner submitted its reconsideration request to FCSO in Florida on or about May 26,
2010. CMS Ex. 2, at 6. FCSO does not perform reconsiderations determinations and
informed Petitioner on July 29, 2010 that Petitioner needed to send the reconsideration
request to CMS in Baltimore, Maryland. Jd. Eventually, CMS received Petitioner’s
reconsideration request at the Baltimore address on or about August 26, 2010. /d. at 12.
In its reconsideration request, Petitioner: stated that Dr. Carmen Bruno, a child
psychiatrist, was on staff prior to the site inspection; denied reported statements made by
its clinical director and owner to SGS investigators; and provided two outpatient
treatment records for children from October and December 2009. CMS Ex. 2. Also,
Petitioner attached two “Citrus Health Network, Inc. Screening Services Agreement[s]”
to its reconsideration request. CMS Ex. 2, at 29, 46.

On December 20, 2010, CMS sent an unfavorable decision letter to Petitioner confirming
FCSO’s decision to revoke Petitioner’s billing privileges. CMS Ex. 1. The decision
letter found that Petitioner was not in compliance with the requirements of a CMHC at 42
C.F.R. § 410.2 at or around the time that FSCO performed the on-site review. The
decision letter stated that SGS had determined that Petitioner was not providing two of
the four core services that would qualify it as a CMHC. Specifically, it found that SGS
ad determined that Petitioner did not have a contract with another agency or facility for
patient screening services for state mental facilities and that both Petitioner’s owner and
Petitioner’s clinical director stated that Petitioner was not going to provide children’s
outpatient services until Petitioner received a Medicaid number. In addition, the decision
letter concluded that Petitioner did not timely submit its reconsideration request to CMS.

On January 24, 2011, Petitioner filed a hearing request with the Civil Remedies Division
of the DAB to appeal the decision. In accordance with a prehearing order I sent, CMS
filed a motion to dismiss and supporting brief (CMS Br.), accompanied by 15 exhibits
(CMS Ex. 1-15), and CMS provided written direct testimony for one proposed witness.
Petitioner thereafter filed its brief (P. Br.), accompanied by seven attachments that I have
labeled as exhibits (P. Exs. 1-7).' Petitioner did not list any proposed witnesses and
accordingly did not include any written direct testimony. In accordance with the
prehearing order, a hearing in this matter was not necessary, as Petitioner did not request
to cross-examine CMS’s proposed witness. Therefore, I decide this case based on the
written record.

II. Applicable Law

A CMHC must be certified to participate in the Medicare program to be able to receive
reimbursement for services that it provides to Medicare beneficiaries. For Medicare
purposes, a CMHC is defined as an entity that:

(1) Provides outpatient services, including specialized outpatient
services for children, the elderly, individuals who are chronically
mentally ill, and residents of its mental health service area who have
been discharged from in-patient treatment at a mental health facility;

(2) Provides 24-hour-a-day emergency care services;

(3) Provides day treatment or other partial hospitalization services,
or psychosocial rehabilitation services;

(4) Provides screening for patients being considered for admission to
State mental health facilities to determine the appropriateness of this
admission; and

(5) Meets applicable licensing or certification requirements for
CMHCs in the State in which it is located.

42 CFR. § 410.2; see 42 U.S.C. § 300x-2(c)(1)(B)-(E).

' Petitioner did not label its attachments. I have labeled Petitioner’s attachments as:

Ex. 1 — Approval letter dated April 16, 2010 from Florida Medicaid to Dr. Bruno
Ex. 2 — Dr. Carmen Bruno’s attestation

Ex. 3 — Dr. Mario Aguado’s attestation

Ex. 4 — January 24, 2011 hearing request to the DAB

Ex. 5 — 2010 screening agreement with Citrus Health Network, Inc.

Ex. 6 — 2009 screening agreement with Citrus Health Network, Inc.

Ex. 7 — August 9, 2010 Request for Reconsideration

Mire ee
CMS may revoke a provider’s Medicare billing privileges if it determines, based on an
on-site review, that the provider is no longer operational to furnish Medicare covered
items or services, or is not otherwise meeting Medicare enrollment requirements. 42
C.F.R. § 424.535(a)(5)(i). Section 1866(j)(2) of the Social Security Act (Act) (42 U.S.C.
§ 1395cc(j)(2)) provides administrative and judicial hearing rights to providers or
suppliers whose Medicare billing privileges are revoked. CMS implemented section
1866(j) of the Act by providing for administrative hearing rights for revoked providers or
suppliers in 42 C.F.R. §§ 424.545, 405.874, and Part 498. These procedures provide for
a hearing before Administrative Law Judges (ALJs) of this forum and for review of the
resulting ALJ decisions by the appellate division of the DAB.

In provider appeals under section 1866(j)(1) of the Act and 42 C.F.R. Part 498, CMS
must make a prima facie showing that the provider or supplier has failed to comply
substantially with federal requirements. See Medisource Corp., DAB No. 2011 (2006).
To prevail, the provider must overcome CMS’s prima facie showing by a preponderance
of the evidence. Batavia Nursing and Convalescent Ctr., DAB No. 1904 (2004), aff'd,
Batavia Nursing and Convalescent Ctr. v. Thompson, 129 Fed. Appx. 181 (6th Cir.
2005).

II. Issues
The issues in this case are whether:
1. Petitioner’s hearing request is properly before me, and

2. CMS had a legitimate basis to revoke Petitioner’s Medicare enrollment and
billing privileges.

IV. Discussion

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion captions of this decision.

I. I decline to dismiss Petitioner’s hearing request.

CMS moved to dismiss Petitioner’s hearing request, arguing Petitioner requested an
untimely reconsideration decision, and therefore the hearing request is not properly
before me. CMS Br. at 2-3. A Petitioner must file with CMS a request for
reconsideration from an initial determination within 60 days of its receipt. See 42 C.F.R.
§ 498.22. Petitioner’s notice of revocation from FSCO was dated April 21, 2010. CMS
Ex. 2, at 14. Initially, Petitioner submitted its reconsideration request to FCSO on or
about May 26, 2010, well-within the required 60 days of receipt of the initial
determination. /d. at 6. However, FSCO instructed Petitioner to submit its
reconsideration request to CMS at an address in Baltimore, Maryland in the initial
determination letter. /d. at 15. Had Petitioner sent its reconsideration request to the
specified address, the request would have clearly been timely filed. Nonetheless, FSCO
did not forward Petitioner’s reconsideration request to CMS. Instead, by letter dated July
29, 2010, after the appeal period expired, FSCO notified Petitioner that it needed to send
its reconsideration request to CMS in Baltimore, Maryland. Jd. at 6. CMS ultimately
received the reconsideration request, sent from the Petitioner, on or about August 26,
2010. Id. at 12.

A December 20, 2010 response letter from CMS concluded that Petitioner had failed to
submit a timely reconsideration request to CMS and that, even if it assumed the
reconsideration request was timely, Petitioner had failed to provide outpatient specialized
children services and screening services for patients being considered for admission to
state mental health facilities. CMS Ex. 1.

As an extension of CMS, FSCO should have made an effort to forward Petitioner’s
reconsideration request to CMS, or at least notify Petitioner earlier, before the appeal
period had expired. Considering Petitioner’s good faith efforts to file a timely appeal to
its initial determination, and considering the December 20, 2010 CMS letter to Petitioner
still addressed the case’s substantive issues, I will recognize the CMS letter as a
reconsideration decision issued in response to a timely appeal. Petitioner’s January 24,
2010 hearing request to the DAB is thus filed timely within 60 days of the date of the
reconsideration decision. See 42 C.F.R. § 498.40. Under these circumstances, I decline
to dismiss Petitioner’s hearing request.

2. Petitioner was not providing screening for patients being considered for
admission to state mental health facilities, a required core service fora CMHC
to be enrolled in Medicare.

A CMHC must provide all four core services to meet the definition of a CMHC for
Medicare reimbursement. 42 C.F.R. § 410.2; see 42 U.S.C. § 300x-2(c)(1)(B)-(E).
Among other requirements, a CMHC must provide screening services, either directly or
through a contract with another entity, for patients being considered for admission to state
mental health facilities to determine the appropriateness of this admission. CMS
determined, on its on-site review, that Petitioner was not meeting this Medicare
enrollment requirement to provide Medicare covered services for Medicare patients.
Petitioner did not produce any evidence that it actively provided any screening services.
CMS Ex. 7, at 3; CMS Ex. 14, at 2-3; CMS Ex. 5. During the on-site review,

Petitioner’s owner reportedly told the SGS investigators that she had “transfer”
agreements with Citrus Health and Jackson Memorial, but she provided no
documentation of these agreements and reportedly offered no explanation regarding what
she meant by “transfer” agreements. CMS Ex. 14, at 3. Petitioner has now provided two
“Citrus Health Network Screening Services Agreement[s].” P Ex. 5; P. Ex. 6; CMS Ex. 2
at 29, 46.7 The 2010 agreement provided that it was “effective on the 1“ day of March,
2010,” however, it was signed and dated May 3, 2010, by the notary who attested to the
signatures of Petitioner’s clinical director and Petitioner’s president and owner. CMS Ex.
2, at 30-45. At no point has Petitioner come forward with any patient screening records
to show CMS or me that it provides the required screening services.

Prior ALJ decisions have held that a CMHC will not qualify to participate in Medicare if
it only establishes that it has the capability to provide the necessary services but fails to
establish that it actually provides such services. See, e.g., Grandview Behavioral Health
Ctr., DAB CR998 (2003); Psychstar of America, DAB CR645 (2000), Counseling and
Therapeutics Ctr., L.L.C., DAB CR696 (2000). A CMHC must provide all of the
services required in the regulation. Allowing facilities that claim to have the capacity to
provide the services of a CMHC to participate in Medicare, without actually proving that
they are providing the services, would allow nonqualified entities to participate in
Medicare. Grandview Behavioral Health Ctr., DAB CR998, at 9. A facility must
provide “active, consistent, and ongoing patient services” to receive Medicare
certification as a CMHC. Comprehensive Behavioral Healthcare, DAB CR890 (2002).

These requirements are consistent with the State Operations Manual (SOM), CMS’s
guidance to surveyors and contractors. The SOM provides that a CMHC must provide
the core services at the same time of certification, not at some future time. SOM §
2250G. As a precondition to certification, in a three-month period, the CMHC must have
served at least ten non-Medicare patients, and, for a minimum of three patients, the
records must show that the CMHC provided the core services of screening services for
admission to state mental health facilities and day treatment, or other partial
hospitalization or psychosocial rehabilitation services. Jd. Further, a CMHC is expected
to continue to provide the core services once it has been approved for Medicare
participation. “Providing the [core services] . . . is ongoing and not a one time qualifying
event for Medicare participation.” Jd.

The May date of the notary’s signature on the 2010 screening agreement with Citrus
Health Network places the validity of the March 2010 effective date in doubt. I find it
notable that the agreement appears to be backdated to the month of the SGS on-site
review. Even if the 2010 screening agreement with Citrus Health Network was
indisputably valid, however, I find it is not enough for Petitioner to meet its burden by
only showing an agreement to provide this service without showing any patient treatment
records. Absent these records, I see no reason to make any judgment on the validity of
the screening agreement itself.

> Petitioner also provided these two Citrus Health Network agreements with its request
for reconsideration that it filed with CMS.
CMS’s brief also contends that Petitioner does not meet state certification requirements
for a CMHC in Florida? and that Petitioner does not provide outpatient services for
children. Considering Petitioner has not shown that it actively provided the core CMHC
service of screening patients for admission to state mental hospitals, a requirement for
Medicare enrolment and billing privileges, I decline to address these other arguments
because they would be immaterial to the outcome of this decision.

V. Conclusion

I sustain CMS’s determination to revoke Petitioner’s Medicare billing privileges on the
basis that it was it was not actually providing all the required core services of a CMHC
that are necessary for Medicare enrollment.

/s/
Joseph Grow
Administrative Law Judge

> For Medicare enrollment, a CMHC must meet applicable licensing or certification
requirements for CMHCs in the state in which it is located. See 42 C.F.R. § 410.2.
Florida law defines a CMHC as a “publicly-funded, not-for-profit center which contracts
with the [Florida Department of Children and Family Services] for the provision of
inpatient, outpatient, day treatment, or emergency services.” Fla. Stat. Ann § 394.455(6)
(2010). CMS argues that Petitioner was incorporated as a for-profit corporation and
therefore it should not be certified as a CMHC due to this noncompliance with the
Florida statute. CMS Exs. 11, 12, and 14.
